—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel a Justice of the Supreme Court, Kings County, to render a determination of the petitioner’s motion pursuant to CPL 440.10 to vacate his conviction in a criminal action entitled People v Michael Hall, Kings County Indictment No. 15540/95, and application for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and is otherwise denied as academic; and it is further,
Adjudged that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
By order dated September 29, 1998, the Supreme Court decided the petitioner’s motion to vacate his conviction in the underlying criminal action. Pizzuto, J. P., Joy, Goldstein and McGinity, JJ., concur.